2021 IL App (3d) 190445

                               Opinion filed December 14, 2021
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2021

      THE PEOPLE OF THE STATE OF                         )      Appeal from the Circuit Court
      ILLINOIS,                                          )      of the 13th Judicial Circuit,
                                                         )      La Salle County, Illinois.
              Plaintiff-Appellee,                        )
                                                         )      Appeal No. 3-19-0445
              v.                                         )      Circuit No. 18-CF-212
                                                         )
      ASHANTI D. ROBERTS,                                )      Honorable
                                                         )      H. Chris Ryan,
              Defendant-Appellant.                       )      Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE McDADE delivered the judgment of the court, with opinion.
            Justices Lytton and Schmidt concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          Defendant, Ashanti D. Roberts, appeals following her conviction for felony murder. She

     contends that the trial court deprived her of her constitutional right to counsel of choice by

     failing to adequately inquire into her request for substitute counsel. She also argues that defense

     counsel was ineffective for failing to move to suppress statements made to the police. We affirm.

¶2                                           I. BACKGROUND

¶3          The State charged defendant, along with Tamil Adams and Hashim Waite, with felony

     murder predicated on robbery. 720 ILCS 5/9-1(a)(3) (West 2018) (felony murder); id. § 18-1
     (robbery). The indictment alleged that defendant, Adams, and Waite shot Maria DeLaTorre in

     the chest, thereby causing her death, in the course of committing a robbery.

¶4                                         A. Pretrial Proceedings

¶5          On May 24, 2018, the day after defendant’s arrest, the trial court appointed the public

     defender’s office to represent defendant. Assistant public defender Douglas Kramarsic was

     assigned to the case and appeared for the first time at defendant’s arraignment on June 8, 2018.

¶6          Defendant sent a handwritten letter to the trial court 17 days later. In the letter, defendant

     alleged that counsel had “no information,” was not on her side, and was not “fighting” to the best

     of his ability. Defendant also alleged that counsel had not been communicative with her family

     members.

¶7          In a letter sent to the court in August, defendant again alleged that counsel was not

     performing to the best of his abilities. Defendant further asserted: “I’m basically fighting for my

     life [b]ut he doesn’t see that and we don’t get along. I feel someone else should be given my

     case.” Defendant also cited counsel’s recommendation that she accept the State’s plea offer as

     evidence that counsel was “biased” and “not on [her] side.” According to defendant, counsel

     urged that “if [she] didn’t take the offer[,] the other defendant will.” Defendant also noted that

     counsel’s tone “was not nice at all” and that counsel “judge[d]” her, despite not even knowing

     her. Defendant also requested an “extension” so that her family could hire private counsel.

¶8          At the next court date, August 16, 2018, the trial court asked counsel to address the

     allegations contained in the letters. Counsel indicated that he believed the issues had been

     resolved and that defendant wished to withdraw the complaints. Defendant agreed that she was

     withdrawing the complaints and stated that she was happy with counsel’s performance. The court




                                                       2
       urged defendant to speak with counsel rather than initiate ex parte communications with the

       court.

¶9              Two weeks later, defendant sent a letter to the court, expressing regret over having

       withdrawn her previous complaints. She explained that she did so only out of hope that “things

       between us would change.” Defendant accused counsel of providing “inconsistent counseling.”

       She asserted that counsel was under a conflict of interest because he would “get paid” whether or

       not defendant prevailed at trial. Defendant requested that a new assistant public defender be

       appointed. On September 28, 2018, the court admonished defendant that she was not to send

       letters to the court. It did not address the substance of her latest letter.

¶ 10            On October 17, 2018, counsel informed the court that defendant’s family had been in

       contact with a private counsel, with the intent that private counsel would take over the case.

       Counsel asked for a continuance so that defendant might finalize that arrangement. The court set

       the matter for a bench trial on December 13, 2018. Private counsel subsequently appeared in

       court and entered his appearance on December 11, 2018. The court granted Kramarsic leave to

       withdraw. The December 13 trial date was stricken.

¶ 11            On February 6, 2019, private counsel filed a motion to withdraw. Private counsel

       acknowledged that financial concerns were a primary reason, though not the sole reason, for his

       desire to withdraw. The State expressed concerns about delay, asserting: “[T]his will

       substantially delay the case I believe, and it’s already been substantially delayed.” Defendant

       indicated that she would like more time to attempt to pay private counsel. The court told

       defendant that its patience was “just about shot.” It granted an eight-day continuance to allow

       respondent the opportunity to resolve matters with private counsel. The court urged defendant

       that the case had to move forward.


                                                           3
¶ 12          At her next court appearance, on February 14, 2019, defendant informed the court: “We

       tried to pay the lawyer more money but that didn’t work.” The court allowed private counsel to

       withdraw and reappointed the public defender’s office. Kramarsic was ultimately reassigned to

       the case. He requested a continuance on March 1, 2019; on March 14, a bench trial was

       scheduled for May 9.

¶ 13          The parties appeared for a final pretrial hearing on May 8, 2019. The parties agreed that

       defendant faced a sentence of 20 to 60 years’ imprisonment for murder, plus a mandatory 15-

       year firearm enhancement, such that her minimum sentence was 35 years’ imprisonment.

       Defendant would be obligated to serve 100% of any sentence imposed. The State informed the

       court that it had made defendant a plea offer under which she would be charged with a Class X

       felony, entailing a sentencing range between 6 and 30 years’ imprisonment and a requirement

       that defendant serve only 50% of her sentence. Additionally, the charging instrument would be

       amended to remove any reference to a firearm, thus dispensing with the firearm enhancement.

       The State noted that its offer contemplated a specific term of years with the Class X range but

       declined to disclose that information to the court. Counsel commented that the offer had been

       relayed to defendant, but that she had thus far declined all offers.

¶ 14          After defendant apparently drew the attention of the court, the following colloquy

       ensued:

                              THE COURT: “Yeah, [defendant], go ahead. Do you have a question?

                              THE DEFENDANT: No. I have a complaint.

                              THE COURT: Okay. What’s your complaint?




                                                         4
       THE DEFENDANT: I have some valid things on Mr. Kramarsic and

[La Salle County Public Defender Timothy] Cappellini. I believe I was unfairly—

I was really feeling attacked, honestly.

       THE COURT: Okay.

       THE DEFENDANT: They have not—

       THE COURT: How do you feel attacked, ma’am?

       THE DEFENDANT: They have not—they have not prepped me for trial.

Mr. Cappellini came in and tells me I was guilty and that you’re automatically

going to do the 35 years. I don’t feel like they’re on my side and, by the

constitutional law, I feel like I’m getting insufficient counsel.

       I also have somebody from the NAACP who is willing to look into my

case at this moment that we have already spoken to. I really don’t feel like I’m

going to be prepped for trial, and I feel that they are against me, and that they are

not willing to defend me due by the constitutional law because I’m financially

unable to understand it. By law, they are supposed to represent me with every

effort which they are not.

       THE COURT: Mr. Cappellini, respond please.

       MR. CAPPELLINI: Mr. Kramarsic is going to try the case. He just asked

me to review it with him which I did. I went down and explained to her what I

believe the State can prove beyond a reasonable doubt and what my position on

that was and that she should look at her options. That’s all.

       THE COURT: Mr. Kramarsic, any response to what was said her by the

defendant?

                                   5
         MR. KRAMARSIC: Yes, your Honor, those conversations did take place.

I spoke with her regarding the same matters. I’ve spoken with her numerous times

regarding her defense to this matter. I’ve had multiple conversations with her

regarding what I felt about that so the fact that she doesn’t feel ready, Judge, I’m

ready.

         THE COURT: Okay. All right. [Defendant], anything else, ma’am?

         THE DEFENDANT: I don’t feel like they are on my side. Like I said, I

feel like they are against me the way that they talk to me.

         THE COURT: You felt like what, ma’am? I’m sorry.

         THE DEFENDANT: I don’t feel like they are with me.

         THE COURT: Okay.

         THE DEFENDANT: Your honor, I don’t.

         THE COURT: Okay.

         THE DEFENDANT: And by constitutional law, I know they are supposed

to represent me cause I’m financially unstable and, like I said, he’s given me

inconsistent counsel and I have not been prepped for trial And for Mr. Cappellini

and Mr. Kramarsic to sit there and just accuse me of being guilty and that I’m

going to automatically get 35 years, I feel like that was inappropriate. That was

very unprofessional because, by law, I’m innocent until proven guilty in court, sir.

         THE COURT: Mr. Cappellini, about the accusations made by her?

         MR. CAPPELLINI: We’ve explained to her based on the evidence what

our advice would be. We’ve told her that we would do the best we possibly can in

defending her.

                                  6
        MR. KRAMARSIC: That is correct, your Honor.

        THE COURT: Mr. Kramarsic, any response? I’m sorry.

        MR. KRAMARSIC: I told her the same exact thing, your Honor.

        THE COURT: All right.

        Mr. Kramarsic, with regard to such facts then, it’s been represented to me

you’re trying the case. How prepped do you—you’ll do the best you can with

this?

        MR. KRAMARSIC: Correct, Judge.

        THE COURT: With everything you’ve got?

        MR. KRAMARSIC: Absolutely.

        THE COURT: All right. You talked to your client about your pros and

cons?

        MR. KRAMARSIC: Yes, your Honor.

        THE COURT: You’ve got any witnesses lined up that she has asked you

to do or—

        MR KRAMARSIC: No, your honor.

        THE COURT: In your choice? I mean, you’re the trial counsel. You’re

going to call or not call, not her.

        MR. KRAMARSIC: Correct.

        THE COURT: Okay. But you feel you’re ready on that?

        MR. KRAMARSIC: Correct, Judge, yes.




                                      7
                            THE COURT: Based upon what I’ve heard so far, I don’t see any reason

                     why we should continue this.

                            All right, [defendant], thank you very much. I appreciate it. See you

                     tomorrow afternoon.

                            THE DEFENDANT: Your Honor, can I say one more thing?

                            THE COURT: Sure, go ahead.

                            THE DEFENDANT: He has not prepped me. He has not asked me

                     questions. He has not asked me for witnesses. He has not told me what our

                     defense was. He has not done any of those, which is why I have the NAACP with

                     a lawyer who is willing to step in, but he said the only thing he can do is try to

                     come up here and get a continuance, if he can, but he won’t be available

                     tomorrow for the 9th, but he said he’s willing to get in the case at this time.

                            THE COURT: Okay. Mr. Kramarsic.

                            MR. KRAMARSIC: Judge, the defense that we have discussed is not

                     necessarily a defense that would require multiple witnesses without getting too far

                     into it, your Honor.

                            THE COURT: Right, I don’t want to know.

                            MR. KRAMARSIC: But we’ve discussed this before, Judge.

                            THE COURT: All right. In light of the fact of that representation then,

                     we’re just going to go ahead and go forward.”

¶ 15                                                B. Trial

¶ 16          The evidence at defendant’s bench trial established that at approximately 8:30 p.m. on

       May 22, 2018, defendant, Adams, and Waite arrived the Streator home of DeLaTorre. After a

                                                       8
       failed attempt by Adams to enter the house, gunshots were fired, resulting in the death of

       DeLaTorre. After receiving a call describing a black car leaving the scene of the shooting, police

       located that vehicle speeding on the interstate. The car, later found to be registered to defendant,

       crashed into a ditch, at which point defendant, Adams, and Waite exited the vehicle and fled.

       Defendant was apprehended on foot with Adams sometime between 4:00 a.m. and 4:30 a.m.

       Waite was apprehended as well.

¶ 17          Waite testified that he had known defendant since the beginning of 2018. He had known

       Adams for two years. In the week prior to the incident, Adams had been “talking about going

       and hitting this lick.” Waite explained that a “lick” was a robbery. Two days before the incident,

       Waite encountered defendant “on the block.” Waite asked defendant if Adams had told her about

       the lick. When defendant indicated that he had not, Waite described the lick to her. Waite

       testified: “I was trying to see if she was going to take us.” He added: “I told her that we needed

       to go to Kankakee. It was an hour and a half away. We was gonna get some weed and some

       money, and we was gonna be back the same day, and I told her we was going to cut her in.”

¶ 18          Waite testified that defendant “didn’t really say nothing” in response to his description of

       the lick. The next day, Waite contacted defendant via Facebook to ask whether she would

       participate in the lick. That message exchange, which was admitted into evidence after being

       recovered from defendant’s phone, indicated that Waite said to defendant: “Man, we need to hit

       that lil lick [Adams] got.” One minute later, defendant responded: “Let me Get the kids n LIL

       did to og house n yes that’s.”

¶ 19          On May 22, 2018, Waite and Adams called defendant. Defendant picked the two men up,

       and they began driving. Waite believed they were “on [their] way to go hit the lick” at that point

       but defendant first had to pick up and drop off her children and sister. Waite was carrying a gun


                                                         9
       when defendant picked him and Adams up. Waite sat in the front passenger seat and loaded the

       gun. He could not say if defendant saw the gun. After dropping off defendant’s family members,

       Waite switched places with defendant and drove to Streator.

¶ 20          After arriving at DeLaTorre’s house, Adams and Waite got out of the car. Defendant

       moved into the driver’s seat, without having been asked. Waite gave the gun to Adams. Waite

       and Adams approached the house and spoke to DeLaTorre’s 15-year-old son, Anthony Cantu,

       through a window. Adams raised the gun and told Cantu to “give me that shit.” A yellow truck in

       which DeLaTorre was a passenger arrived while Adams and Waite were attempting to get into

       the house. Adams fired a shot through the window through which he had been addressing Cantu,

       then fired three more shots. Adams and Waite ran back to the car. Waite testified that Adams

       fired three additional shots after reaching the front yard. They entered the car and defendant

       drove away, again, without needing to be prompted to do so.

¶ 21          Waite testified that he had two prior felony convictions for firearms offenses. He had

       been charged with first degree murder in the present case, a charge for which he faced a

       sentencing range between 35 years and life imprisonment. He would be obligated to serve 100%

       of any sentence stemming from that charge. In exchange for his testimony against defendant, the

       State had agreed to dismiss the murder charge. Waite would instead plead guilty to home

       invasion with a recommended sentence of 30 years’ imprisonment. He would be eligible for day-

       for-a-day good conduct credit, such that he might only serve 50% of any term of years imposed.

       Also as part of the agreement, the State had dismissed an aggravated battery charge stemming

       from an altercation in the jail while Waite was awaiting resolution of the present case.

¶ 22          Detective Jason Moore of the Streator Police Department testified that he was

       investigating the shooting when he learned that defendant and Adams had been taken into


                                                       10
       custody in the early morning hours of May 23, 2018. Moore described defendant as wet and dirty

       when he first encountered her. He noticed that defendant had grass in her hair and recalled that

       she was cold and tired. Moore and Detective Troy Dodge interviewed defendant in two separate

       sessions that morning.

¶ 23          The State moved to introduce video recordings of the interviews into evidence and play

       them in court. Defense counsel responded: “Your Honor, we have Investigator Moore here to

       testify. I don’t see any reason we need to play the videos.” After inquiring into the exhibit

       number, the court stated: “Go ahead and play it.”

¶ 24          The video recording shows defendant entering a room with Moore and Dodge at 5:42

       a.m. Dodge reads defendant her Miranda rights, and defendant indicates that she understands.

       After Dodge acknowledges that defendant had had “a long night,” defendant tells the

       investigators that her body was “soaking wet.”

¶ 25          Defendant initially explains that she wanted to slow down when police approached her

       car on the interstate, but the man she was with would not let her. Defendant states that she was

       kidnapped at gunpoint in Chicago and forced to drive her car by two men, one tall and one short.

       She did not know either man’s name. She did not know to where the men were forcing her to

       drive. The men forced her to take a pill that made her tired.

¶ 26          Defendant confirms that she had her phone with her during the previous day. At 5:54,

       Dodge asks if she would allow the investigators to search through her phone to verify elements

       of her account. Defendant agrees, then tells Dodge the passcode to her phone. Over the next 43

       minutes, defendant reiterates that she did not know the men she was with. She believed the men

       were discussing a robbery in coded language throughout the drive to Streator. Defendant tells the

       investigators that her fear prevented her from fleeing when the men exited the vehicle.


                                                        11
¶ 27          After a 55-minute break in the interview, Moore and Dodge return to the room. The

       investigators implore defendant to tell the truth, implying that doing so is the only way she will

       be able to see her children again. Defendant then delivers a new explanation of the events. She

       admits to knowing Waite and Adams. Defendant explains that Adams had asked her for a ride to

       Streator, but she did not know why they were going there. She also explains that her previous

       comment that Waite and Adams were making coded references to a robbery during the drive was

       something she had made up as a part of her false kidnapping story. After defendant, Adams, and

       Waite fled the scene, Adams admitted to defendant that they had come to Streator to “hit a lick.”

       Defendant drove the car fast after the robbery at the encouragement of Adams and Waite. She

       was concerned that Waite would hurt her if she slowed down.

¶ 28          Brian LaBeau, an investigator with the La Salle County State’s Attorney’s Office,

       testified that he extracted Facebook messages from defendant’s phone. He estimated that he

       conducted such extractions between 50 and 75 times per year. LaBeau was in an adjacent room

       during defendant’s interview and entered the passcode into her phone soon after she provided it

       to Moore and Dodge. LaBeau testified that in the course of his work he had become familiar with

       the term “lick,” and knew it to mean a robbery.

¶ 29          The court found defendant guilty and sentenced her to 35 years’ imprisonment.

¶ 30                                             II. ANALYSIS

¶ 31          Defendant raises two arguments on appeal. First, she contends that the trial court failed to

       adequately inquire into her request for new counsel, thus depriving her of her constitutional right

       to counsel of choice. Second, she argues that counsel was ineffective for failing to move to

       suppress her statements to the police. We affirm.




                                                         12
¶ 32                                          A. Counsel of Choice

¶ 33          The sixth amendment of the United States Constitution guarantees a criminal defendant

       the right to the assistance of the counsel of her choice. People v. Ortega, 209 Ill. 2d 354, 358

       (2004). That right, however, is “circumscribed in several important respects.” Wheat v. United

       States, 486 U.S. 153, 159 (1988). For instance, a defendant may not select as her advocate a

       person who is not a member of the bar or whose services she cannot afford. Id. Additionally, “a

       trial court is granted ‘wide latitude in balancing the right to counsel of choice against the needs

       of fairness [citation] and against the demands of its calendar.’ ” People v. Baez, 241 Ill. 2d 44,

       106 (2011) (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 152 (2006)). “Violations of

       the right to counsel of choice are structural errors not subject to harmless-error review, and they

       therefore do not depend on a demonstration of prejudice by defendant.” Id. at 105.

¶ 34          The right to counsel of choice “may not be employed as a weapon to indefinitely thwart

       the administration of justice or to otherwise embarrass the effective prosecution of crime.”

       People v. Friedman, 79 Ill. 2d 341, 349 (1980). Where a defendant requests a continuance in

       order to procure or accommodate her counsel of choice, the denial of that request will not be

       reversed absent an abuse of discretion. Id. at 348. The factors to be considered when analyzing

       the trial court’s exercise of its discretion include the diligence of the movant and the interests of

       justice. People v. Segoviano, 189 Ill. 2d 228, 245 (2000). Other relevant factors may include

                      “whether defendant articulates an acceptable reason for desiring new counsel;

                      whether the defendant has continuously been in custody; whether he has informed

                      the trial court of his efforts to obtain counsel; whether he has cooperated with

                      current counsel; and the length of time defendant has been represented by current

                      counsel.” People v. Tucker, 382 Ill. App. 3d 916, 920 (2008).


                                                         13
¶ 35          It is well settled that where a defendant requests a continuance for this purpose, the trial

       court may not summarily deny the request, but must inquire into its basis. People v. Jenkins,

       2020 IL App (1st) 172422, ¶ 13; see People v. Green, 42 Ill. 2d 555, 556-57 (1969). “In

       balancing the judicial interest of trying the case with due diligence and the defendant’s

       constitutional right to counsel of choice, the court must inquire into the actual request to

       determine whether it is being used merely as a delaying tactic.” People v. Burrell, 228 Ill. App.

       3d 133, 142 (1992). The failure to make a proper inquiry into the request is grounds for reversal.

       See Tucker, 382 Ill. App. 3d at 921-23 (collecting cases).

¶ 36          Defendant’s repeated assertions that the trial court here made “no inquiry regarding

       [defendant’s] constitutional right to choose her counsel” are affirmatively rebutted by the record.

       The trial court provided defendant with multiple open-ended opportunities to express the reasons

       for her dissatisfaction. Supra ¶ 14. Each time, the court turned to counsel—and his boss—to

       respond to defendant’s complaints. The court also asked counsel certain questions about his

       preparation for trial, in response to defendant’s assertion that counsel had not prepared her for

       trial. A defendant’s reasons for desiring new counsel and her cooperation with existing counsel

       are relevant factors for the trial court to consider where a defendant requests a continuance to

       obtain new counsel. Tucker, 382 Ill. App. 3d at 920. These were the factors into which the court

       inquired directly. While the court proceeded largely by way of allowing all parties involved to

       speak narratively, rather than by asking pointed questions, the process was no less an inquiry.

¶ 37          Defendant also argues, more specifically, that the trial court did not ask defendant any

       questions about the proposed new counsel with whom she had been in contact. This argument

       fails to recognize that defendant did convey to the court much relevant information about

       proposed new counsel. Primarily, the fact that the new attorney was merely “willing to look into”


                                                        14
       the case was telling. That phrase clearly indicated that new counsel’s involvement in the case

       was at such an early stage that the resulting delay was likely to be significant. Also, that new

       counsel was associated with the NAACP at least suggested a pro bono or reduced fee

       arrangement, such that the same issues encountered by previous private counsel were less likely

       to arise. Again, the trial court cannot be faulted for the fact that defendant offered this

       information when given the opportunity to speak freely, rather than waiting to respond to

       questions from the court.

¶ 38          Finally, the trial court had, at the time of defendant’s request, existing knowledge of other

       relevant circumstances. For example, without asking any further questions, the court would have

       known that the request was being made the day before trial and that defendant had not previously

       informed the court—or, presumably, defense counsel—of her attempts to procure new counsel.

       These facts were indicative of defendant’s diligence. The court would also have been well aware

       that defendant had previously procured private counsel two days before a scheduled trial,

       resulting in a nearly three-month delay in the case. The adequacy of a trial court’s inquiry in this

       context must be measured with the court’s existing knowledge in mind. The alternative is to

       require the court to ask questions to which it already knows the answers, a sure elevation of form

       over substance.

¶ 39          The trial court’s inquiry here, in conjunction with the court’s existing knowledge of

       defendant’s case, provided it with information sufficient for it to properly exercise its discretion

       with respect to defendant’s request for a continuance. Accordingly, reversal on the grounds of an

       inadequate inquiry is not warranted. As defendant raises no alternative argument that the court’s

       actual denial of her request amounted to an abuse of discretion, we do not address that question.




                                                         15
¶ 40                                 B. Ineffective Assistance of Counsel

¶ 41          Defendant next argues that counsel was ineffective for failing to file a motion to suppress

       the statements defendant made to police. She contends that such a motion would have been

       granted if filed because those statements were involuntary and coerced by a combination of

       threats regarding her children, false promises of leniency, physical discomfort, and sleep

       deprivation.

¶ 42          In order to establish that trial counsel was ineffective, a defendant must satisfy the

       standard set forth in Strickland v. Washington, 466 U.S. 668, 685-87 (1984), and adopted by our

       supreme court in People v. Albanese, 104 Ill. 2d 504 (1984). Under that standard, a defendant

       must show that counsel performed deficiently and that a reasonable probability exists that, but

       for that deficient performance, the result of the appeal would have been different. Strickland, 466

       U.S. at 694. A strong presumption exists that counsel’s decision to not file a motion to suppress

       is a sound trial strategy, such that that decision cannot be deemed deficient performance. People

       v. Gayden, 2020 IL 123505, ¶ 28. Further,

                      “where an ineffectiveness claim is based on counsel’s failure to file a suppression

                      motion, in order to establish prejudice under Strickland, the defendant must

                      demonstrate that the unargued suppression motion is meritorious, and that a

                      reasonable probability exists that the trial outcome would have been different had

                      the evidence been suppressed.” People v. Henderson, 2013 IL 114040, ¶ 15.

¶ 43          Defendant’s argument that counsel was ineffective suffers from a fundamental flaw: the

       statements she urges should have been suppressed were not particularly incriminating. While

       defendant eventually admitted that she knew Adams and Waite—and that they did not abduct her

       at gunpoint—she always maintained that she did not know that Adams and Waite intended to


                                                       16
       commit a robbery and that she did not know they had a gun. Proof that defendant intended to

       promote or facilitate the commission of robbery was necessary in order for the State to prove that

       defendant was accountable in the robbery, and thus criminally culpable in the resulting death of

       DeLaTorre. See 720 ILCS 5/5-2(c) (West 2018) (defining criminal accountability). Thus,

       defendant’s knowledge of Adams’s and Waite’s plan was the primary issue in her trial. Nothing

       to which defendant admitted while speaking with Moore and Dodge tended to prove that she had

       that knowledge. Defendant’s assertion on appeal that her statements were “crucial to the State’s

       case” is inaccurate.

¶ 44             Defendant also refers to the Facebook messages between her and Waite—which

       corroborated Waite’s trial testimony—as “fruit of the interrogation,” arguing that without

       defendant’s statements and those messages, the State’s evidence of her accountability was

       uncompelling. However, defendant provided her passcode to the investigators just 12 minutes

       into the interrogation. There is no colorable argument to be made that defendant’s consent to the

       search of her phone was not voluntary. In fact, defendant makes no actual argument in support of

       her fruit-of-the-poisonous-tree claim. Furthermore, those messages were exchanged with Waite,

       who testified for the State pursuant to his plea agreement. The messages were thus almost

       certainly an inevitable discovery, such that any coercion in garnering defendant’s consent would

       still not result in suppression of the messages. See People v. Sutherland, 223 Ill. 2d 87, 228

       (2006).

¶ 45             Given that defendant’s statements were not of an incriminatory nature, there would be a

       clear trial strategy in not seeking their suppression. Admission of those statements gave

       defendant a valuable opportunity to present her innocent explanation of events without being




                                                        17
       subjected to cross-examination. We need not merely speculate that counsel might have employed

       this trial strategy, as he actually pursued it in closing when he argued:

                      “I also want to point out something in those interviews that did remain. She

                      stayed consistent the entire time. She told them that she had nothing to do with the

                      robbery. She was consistent. She never had any plans to split proceeds, split

                      drugs, to split anything. There has been zero evidence presented.”

¶ 46          Despite this closing argument, defendant contends that declining to move to suppress her

       statements to the police was not a strategic choice by counsel. She asserts that “[c]ounsel did not

       want the video played at trial and objected to its admission—on the (overruled) objection that it

       was cumulative of the officer’s description of it.” That argument relies on a mischaracterization

       of the record. Counsel had no objection to defendant’s statements coming into evidence. He only

       questioned—without formally objecting—whether it was necessary to play the video recording,

       as opposed to Moore testifying to what defendant said in the interview. Counsel’s suggestion

       seems to have been based on the time involved with each method, rather than an objection to the

       admission of evidence.

¶ 47          To be sure, the interview with Moore and Dodge might portray defendant in a negative

       light as someone who, at least originally, lied to the police. However, counsel could have

       reasonably decided that such a negative inference was less likely to be drawn by the trial court

       sitting as factfinder, and that, in any event, any risk of such an inference was outweighed by the

       benefit of presenting defendant’s innocent explanation of events. Accordingly, defendant has

       failed to overcome the presumption of sound trial strategy.

¶ 48          We note that the same flaw in defendant’s argument also defeats any showing of

       prejudice flowing from counsel’s purported error. That is, defendant is unable to show that a


                                                        18
       reasonable probability exists that she would have been acquitted if her statements had been

       suppressed.

¶ 49          Waite testified that defendant played a knowing role in transporting him and Adams to,

       and from, the robbery, with knowledge of exactly what they intended to do. While Waite

       presented obvious credibility concerns, his account was corroborated by the Facebook messages.

       Moreover, defendant’s conduct, both in not leaving the scene once gunshots were fired and in

       fleeing from police, allowed a further inference of guilt. In short, the State’s actual evidence of

       defendant’s knowledge would have been the same, regardless of whether her statements to

       Moore and Dodge were suppressed.

¶ 50          Defendant has thus failed both to rebut the presumption of sound trial strategy and to

       demonstrate that counsel’s purported error was prejudicial. Accordingly, we must reject her

       claim that counsel was constitutionally ineffective.

¶ 51                                           III. CONCLUSION

¶ 52          The judgment of the circuit court of La Salle County is affirmed.

¶ 53          Affirmed.




                                                        19
                                  No. 3-19-0445


Cite as:                 People v. Roberts, 2021 IL App (3d) 190445


Decision Under Review:   Appeal from the Circuit Court of La Salle County, No. 18-CF-
                         212; the Hon. H. Chris Ryan, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and David Holland, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Todd Martin, State’s Attorney, of Ottawa (Patrick
for                      Delfino, Thomas D. Arado, and Nicholas A. Atwood, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                        20